DALIANIS, J.,
concurring in part and dissenting in part. I concur with the majority that the petitioner is not an employee of the city of Manchester. Because I believe that the board is not equitably estopped *731from denying the petitioner pension benefits, however, I find it unnecessary to remand this case and, therefore, respectfully dissent. I do not dispute the facts outlined in the majority opinion; however, there are additional facts in this case.
The petitioner argues that the board should be estopped from denying him benefits because its conduct led him to believe he was eligible to participate in the plan. I agree with the majority that the board did not specifically address this issue. This court “ordinarily would remand this unresolved issue; however, when a lower tribunal has not addressed a factual issue, but the record reveals that a reasonable fact finder necessarily would reach a certain conclusion, we may decide that issue as a matter of law.” Appeal of Cote, 139 N.H. 575, 580 (1995). Because we have the same record that was before the board, we are capable of addressing the estoppel issue. Moreover, while we have never directly addressed the issue, it is unclear whether and by what authority the board is vested with the power to grant the petitioner membership in the plan through the use of equitable remedies such as estoppel. See Appeal of Somersworth School Dist., 142 N.H. 837, 841 (1998) (holding that it was erroneous for public employee labor relations board to use equitable remedy to include employee in collective bargaining agreement); cf. Turco v. Town, of Bamstead, 136 N.H. 256, 264 (1992) (determining that supreme court and superior court have equitable powers and can grant equitable remedies).
As the majority correctly states, equitable estoppel “serves to forbid one to speak against his own act, representations, or commitments to the injury of one to whom they were directed and who reasonably relied thereon.” Town of Seabrook v. Vachon Management, 144 N.H. 660, 666 (2000) (quotation omitted). The party bringing the estoppel claim, however, must have reasonably relied upon a representation or concealment. See City of Concord v. Tompkins, 124 N.H. 463, 467 (1984). “Reliance is unreasonable when the party asserting estoppel, at the time of his or her reliance or at the time of the representation or concealment, knew or should have known that the conduct or representation was either improper, materially incorrect or misleading.” Id. at 468. Incorporated into the concept of reasonable reliance is the requirement that the party who is asserting estoppel exercise due diligence to learn of the truth of a matter relied upon. See New Canaan Bank & Trust v. Pfeffer, 147 N.H. 121, 126 (2001) .
Having considered the record, 1 conclude that the board cannot be estopped from denying the petitioner pension benefits. The board accepted its counsel’s opinion that system employees could not be members of the plan and it discussed creating a separate plan for them. The petitioner, who was then serving as the executive director of the system, was aware of *732the board’s legal counsel’s opinions. Nevertheless, with the board’s knowledge, he continued contributing to the plan.
As executive director, the petitioner was responsible for, among other things, maintaining records of the board’s actions and overseeing and preparing the distribution of meeting minutes. Given the nature of this position, the petitioner was aware that the board accepted the opinion of counsel that system employees were not city employees, that the board was advised to take remedial measures to correct the problem, and that it discussed establishing a separate retirement plan for the employees. While it is certainly arguable that the board’s actions in correcting the eligibility issue were questionable, the petitioner cannot use its inaction as grounds for estoppel given his knowledge that he and other system employees were ineligible to participate in the plan. Thus, the petitioner knew or should have known that any representation by the board was misleading in light of its own actions as well as the opinions of its legal counsel. At the least, he should have exercised due diligence to ascertain whether he and other system staff such as Joanne Hughes were indeed able to participate in the plan.
Even assuming, however, that the petitioner could satisfactorily set forth a claim of equitable estoppel, a party may not assert equitable estoppel to avoid the application of a statute. See Carroll v. City of Philadelphia, 735 A.2d 141, 144 (Pa. Commw. Ct. 1999); see, also Bresnahan v. Bass, 562 S.W.2d 385, 390 (Mo. Ct. App. 1978). The rationale underlying this rule is that to allow a party to use estoppel to circumvent the application of a statute would essentially have the effect of amending the statute, particularly where, as here, the party was aware of the applicable statute. See Carroll, 735 A.2d at 144. Because the petitioner was not a member of the plan under the express language of the Act, estoppel cannot be used to create such membership.
Accordingly, I believe that the board did not err in concluding that the petitioner was not eligible to receive pension benefits under the plan. As a result, the petitioner’s claim that the board deprived him of a constitutionally protected property interest without due process is without merit since he does not have a property interest in pension benefits under the plan. See Bresnahan, 562 S.W.2d at 391 (plaintiffs due process rights under state and federal constitution not violated when retirement board denied her benefits under retirement plan because she was not member of the retirement system). I would, therefore, affirm the order of the board denying the petitioner pension benefits under the plan for the time he was employed with the system, but order that the board return to the petitioner all of his money, with interest, that he contributed to the plan *733during those years of employment. Because the petitioner was vested in his pension while he was employed with the city water works, he is entitled to pension benefits for those years of employment.